Citation Nr: 1633046	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-38 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.
 
In April 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of this hearing has been associated with the record.

In January 2014 and March 2016 the Board remanded the Veteran's claim for additional development.  The appeal has returned for further appellate review.


FINDINGS OF FACT

The Veteran's scoliosis of the thoracolumbar spine is a developmental defect and was not aggravated during service, and degenerative changes of the thoracolumbar spine are not the result of a superimposed disease or injury during military service that resulted in additional disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.309, 4.9 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's claim, she has not alleged that VA has not fulfilled its duty notify or assist in the development of her claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.;  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, while scoliosis is not a chronic disease listed under 38 C.F.R. § 3.309(a), arthritis is listed.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.  § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA is to meet both of these burdens.  See VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  A temporary or intermittent flare-up of a preexisting disorder does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder worsens during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Furthermore, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d at 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88(2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims entitlement to service connection for a low back disorder as a result of her military service.  Specifically, she alleges that, although her currently diagnosed scoliosis preexisted her military service, it was aggravated beyond its natural progression by her military service, including an in-service motorcycle accident.

The Veteran's November 1980 entrance examination was silent for any defects, deformities, or disabilities related to her back.  A June 1982 X-ray taken to address chest pain complaints revealed marked scoliosis of the lower thoracic and upper lumbar spine, convexity to the left.  There was also compensatory scoliosis of the upper thoracic spine, convexity to the right, and a transitional vertebra manifest by lumbarization of the first sacral segment.  Overall, she was diagnosed with marked thoracolumbar scoliosis, and provided physical therapy to address it.  A follow-up examination noted that the Veteran did not have a history of back pain.  In May 1983, she reported injuring her back while pushing a buffer machine.  The examiner noted the June 1982 X-ray results.  Upon examination, there was tenderness to the lumbosacral spine.  She was diagnosed with an acute lumbosacral sprain.  In June 1983, she was involved in a motorcycle accident.  Although there were abrasions on her back, this was more in the shoulder area and there were no other findings or complaints related to her back.  An August 1983 examination noted that her back was nontender and without abrasions or deformity.  In December 1983, the Veteran complained of lower back pain.  Upon examination, there was tenderness to palpation in the lumbosacral area and pain on front and side bends.  During her December 1983 discharge examination, no chronic disabilities were noted, and she denied a history of recurrent back pain despite reporting other problems.

The Veteran filed claims for service connection in 1984 and 2008, but did not report any back problems.

In December 2009, the Veteran underwent a VA examination.  She stated that she started to experience problems with her back following the motorcycle accident during service.  She stated that she was able to work in the highway department following service, but that she was now a caregiver.  X-rays revealed scoliosis of the thoracolumbar spine.  There was also vertebral deformity related to the  severity of the scoliosis, as well as degenerative arthritis in the thoracic spine.  Additionally, there was mild scoliosis in the lumbar spine, as well as minor degenerative changes in the facet joints of the upper three segments and more prominent degenerative arthritis in the lower two segments.  After a complete examination, the examiner stated that he could not say without resort to pure speculation if the Veteran's current low back problems were related to the motorcycle accident versus the normal aging process.  The examiner noted that the Veteran was able to work full time at the highway department following service and that now she had back pain.

In her September 2010 substantive appeal, the Veteran argued that her thoracolumbar scoliosis was aggravated beyond its natural progression by her military service, and that her back has progressively worsened.

In April 2011, the Veteran testified before the undersigned Veterans Law Judge.  At the hearing, her representative argued that her scoliosis was aggravated by her military service.  She reported that the physical therapy in 1982 was required because her in-service training and work aggravated her scoliosis.  She reported that she was born with scoliosis but that it had never interfered with her daily activities until she joined the service.  She also reported that her treatment in May 1983 was a result of a motorcycle accident and that she twisted her back.  She also stated that her problems have worsened since service.  With regard to any treatment received following her discharge, the Veteran reported that she would usually use over-the-counter pain medicine and that she used a back brace.

November 2012 X-rays revealed mild dextroscoliosis of the lumbar spine, moderate dextroscoliosis or the thoracic spine, and levoscoliosis of the thoracolumbar spine.  There was also anterior and lateral wedging of the T6 and T7 vertebrae likely related to the Veteran's scoliosis.

In December 2015, an addendum opinion was obtained.  The examiner noted the diagnosis of congenital mild scoliosis, and opined that no injury would have cause this problem.  Additionally, with regard to the Veteran's degenerative arthritis, the examiner opined that such was not related to her military service.  The examiner noted her lumbar sprain in 1983, but stated that this did not go on to cause her current degenerative spinal changes.  The examiner reasoned that the Veteran's age and post-service work for the highway department were the causes of her current age-related degenerative changes.  Overall, the examiner opined that the degenerative changes appeared to be related to the normal aging process.

In April 2016, an addendum opinion was obtained from the December 2009 examiner.  He opined that the Veteran's congenital scoliosis was not aggravated beyond its natural progression by her military service.  The examiner noted that there was nothing in her service treatment records to indicate that the condition was aggravated beyond its natural progression by her military service.  Instead, the examiner opined that Veteran's scoliosis was a progressive condition and that her current problems are related to that natural progression.

Although scoliosis was not noted upon the Veteran's entrance into service, the Board finds that the evidence of record clearly and unmistakably shows that scoliosis preexisted her military service.  Specifically, the Veteran acknowledged that she was born with scoliosis, and the December 2015 VA examination report noted that her scoliosis was congenital, observing the absence of any injury of the sort that could otherwise produce the in-service findings.  In addition, the evidence clearly and unmistakably shows that this was not aggravated beyond its natural progression by her military service, and there is no competent and credible evidence to support the contention that her arthritis of the thoracolumbar spine is the result of a superimposed disease or injury during military service.

The Board finds that the December 2015 and April 2016 VA opinions are the most probative evidence of record.  The VA examiners are qualified through education, training, and experience to offer medical diagnoses, statements, or opinions.  Moreover, the opinions reflect consideration of her entire medical history, to include her service treatment records, and make clear the basis for the opinions.  There are very few back complaints in service, (in a contemporaneous context that establishes the veteran sought care for medical problems as they arose), there was the denial of recurrent back problems by the veteran at service separation, and then a lengthy post service period before seeking regular care.  Any increase in severity of the scoliosis as may be seen currently was essentially found to be consistent with the natural progression of it.  Likewise, the degenerative changes currently seen in the spine, apart from scoliosis, were considered to be consistent with the aging process, and thus, unrelated to any in-service injury .  Therefore, the Board accords great probative weight to these opinions.

The Board acknowledges the Veteran's contention that her current low back disorder is related to, or was aggravated by, her military service.  However, she is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation as presented here, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of causation or aggravation of a low back disorder involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination of the etiology of her low back disorder requires a specialized understanding of the medical nature and pathology of this disorder, which she has not been shown to have.  See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Veteran's lay statements are not considered competent on that issue.

Moreover, the Board finds that the Veteran may not prevail under the presumptive provisions governing service connection for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Although such diseases include arthritis, service connection would not be warranted unless the underlying disability manifested to a compensable degree within a year of the Veteran's release from active service in February 1984, or exhibited a continuity of symptomatology since that time, neither situation exists here.  

In this regard, the Board finds that the Veteran's reports of onset and continuity of her symptoms are not credible as there are inconsistent with contemporaneous evidence, including her own lay statements and the medical evidence of record.  In weighing credibility, VA may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  See Caluza, supra.

While the Veteran's service treatment records show complaints of low back pain during service, there is nothing to suggest that a chronic disability manifested during service or to a compensable degree within one year of separation.  Moreover, with regard to her testimony that she injured her back following the motorcycle accident, the Board notes the service treatment records show a slightly different chronology, and a difference with respect to the nature of her complaints following the motorcycle accident.  The service treatment records do not indicate any complaints of related to her back except for abrasions after the motorcycle accident, and the August 1983 follow-up examination notes the abrasions were no longer present and no deformities.  Furthermore, her discharge examination failed to reveal any disorders or disabilities related to her back, and she denied any recurrent back problems, despite reporting other medical problems.  Finally, the Board notes that, while the Veteran filed a claim for service connection for a number of problems in 1984 and 2008, she made no mention of any problems related to her back, and the earliest post-service complaint of any problems related to her back was her current claim.

Based on the foregoing, the Board finds that service connection for a low back disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


